      Case 4:18-cv-07503-HSG Document 47-3 Filed 11/15/19 Page 1 of 1




 1   E. Jeffrey Banchero (SBN 93077)
     ejb@bancherolaw.com
 2
     BANCHERO LAW FIRM LLP
 3   601 California Street, 13th Floor
     San Francisco, California 94111
 4   Telephone: (415) 398-7000
     Facsimile: (415) 484-7029
 5
     Attorneys for Plaintiff
 6   ANTHONY C. LUSTIG
 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10

11                                           CASE NO. 18-CV-07503-HSG
     ANTHONY C. LUSTIG,
12
                                             PLACEHOLDER DOCUMENT FOR
13                Plaintiff,                 DECLARATION NO. 1 TO BE E-FILED
                                             ENTIRELY UNDER SEAL
14         v.
                                             PLAINTIFF’S MOTION FOR ENTRY
15   AZGEN SCIENTIFIC HOLDINGS PLC,          OF DEFAULT JUDGMENT
16                Defendant.                 Hearing Date:   January 9, 2020
                                             Time:           2:00 P.M.
17                                           Courtroom:      2
18                                           Before:         Hon. Haywood S. Gilliam, Jr.

19

20

21

22

23

24

25

26
27

28                                          -1-
     PLACEHOLDER DOCUMENT                                                    18-CV-07503-HSG
